Supplement to Statement of Additional Information May 3, 2007 PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND Statement of Additional Information dated January 30, 2007 The following sub-paragraph (ix) is added to the text under the sub-heading Sales without sales charges, contingent deferred sales charges or short-term trading fees in the section How to Buy Shares: (ix) investors investing proceeds received in connection with the liquidation of Putnam closed-end funds. PUTNAM INVESTMENTS 502105 5/07
